Citation Nr: 1721770	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-18 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force during the Vietnam Era from September 1960 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board previously remanded these issues in April 2015 in order to provide the Veteran with a hearing.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a September 2015 Board hearing sitting in St. Petersburg, Florida.  A transcript of that hearing has been associated with the claims file. 

The Veteran waived RO consideration of these issues in September 2015.   The issue of entitlement to service connection for skin cancer is addressed in the REMAND below.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in Thailand.

2.  The Veteran's diabetes mellitus type II is presumed due to in-service herbicide agent exposure.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2016).

2.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2016). 

For the service connection and increased rating issues, review of the claims folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in June 2009 and March 2014.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the June 2009 and March 2014 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Thus, the Veteran has received all required notices in this case for his service connection claims, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the June 2009 VCAA notice prior to the rating decision on appeal.  Thus, there is no timing error. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records and military personnel records.  For his part, the Veteran has submitted post service treatment records, personal statements, lay statements and secondary source materials such as articles and maps.

The Veteran was provided a VA medical examination in November 2009 for diabetes mellitus. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his service connection claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran in this regard.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including diabetes mellitus, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309 (e); see also 38 C.F.R. § 3.307 (a)(6)(ii) (providing that with the exception of chloracne or other acneform disease, porphyria cutanea tarda, and early onset peripheral neuropathy, the diseases listed in 38 C.F.R. § 3.309 (e) must be manifest to a degree of 10 percent or more at any time after service). 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual M21-1, IV.ii.1.H.5.b. VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on facts found or a direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id.  

Diabetes Mellitus

Service personnel records indicate that the Veteran worked primarily as an aircraft mechanic and crew chief during his active duty service.  Furthermore, the Veteran's personnel records show that he had counterinsurgency experience in Thailand from October 1965 to November 1965.

During his September 2015 hearing, the Veteran testified that he was stationed at Tahkli Royal Air Force Base in Thailand in 1965.  He also testified that his duties would require him to work near the perimeter of the air base, including transporting guards to their posts at the perimeter fences.  The Board has no reason to doubt the accounts provided from the Veteran regarding the nature of his service in Thailand including service around the perimeter and finds the Veteran's testimony credible.  Accordingly, resolving all reasonable doubt in the Veteran's favor, exposure to herbicides may be conceded on a factual basis.  See the VA Adjudication Manual, M21-1, Part IV, Subpart ii, 1.H.5.b.

The Veteran was exposed to herbicides during active service, and has a current diagnosis of diabetes mellitus, type II.  Moreover, as the record establishes that the Veteran's diabetes mellitus requires insulin injections and diet control with reduced sugars, the manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As a result, service connection for diabetes mellitus is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to  herbicide exposure is granted. 


REMAND

A remand is needed for a medical opinion as to whether the Veteran's claimed skin cancer was related to herbicide exposure during service.  See 38 C.F.R. § 3.159 (c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not asserted that he developed skin cancer during service.  Rather, he asserts that he developed skin cancer after service and that the claimed disability is due to his herbicide exposure during service.  As noted above, the Board has found that the Veteran was exposed to herbicides during service based on his credible reports of duty along the perimeter of an airbase in Thailand where tactical herbicides were used.  

However, skin cancer is not one of the diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309 (e).  Notwithstanding the foregoing, a claimant may still establish service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994).  Because there is no medical evidence addressing a nexus between the Veteran's claimed skin cancer and herbicide exposure, the Board finds that a medical opinion is necessary before making a determination on the claim.

 Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability to include skin cancer or residuals thereof.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. It is noted that the Veteran's report of exposure to herbicidal agents has been found to be credible.  

The examine should:

1.  Identify any skin disability, to include skin cancer or residuals thereof, that is current shown or that has been manifested at any time since December 2009.  

2.  For any skin disability that is currently shown or that has been manifested at any time since December 2009, indicate whether the disability is at least as likely as not (a 50 percent probability or greater) related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association). 

An explanation for all opinions expressed must be provided. All opinions must take into account the Veteran's own history and contentions.

 2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

 3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a SSOC must be provided to the appellant. After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


